Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing KELMOORE STRATEGIC TRUST 2465 E. Bayshore Road, Suite 300 Palo Alto, California 94303 August 11, 2008 Dear Shareholder: On behalf of the Board of Trustees of the Kelmoore Strategic Trust (the "Trust"), we are pleased to invite you to a Special Meeting of Shareholders (the Special Meeting) of the Trust with respect to the Kelmoore Strategy Fund, Kelmoore Strategy Eagle Fund and the Kelmoore Strategy Liberty Fund, (each a Kelmoore Fund or "Fund" and collectively, the Kelmoore Funds"), each a series of the Trust, to be held on September 12, 2008, at 10:00 a.m. Pacific time at 10251 Vista Sorrento Parkway, San Diego, California 92121. At the Special Meeting, you will be asked to vote on the following three items: (1) Approve an Agreement and Plan of Reorganization, dated as of May 15, 2008, by and between the Trust and Dunham Funds (the "Dunham Trust") on behalf of the Dunham Monthly Distribution Fund (the "Dunham Fund"), a separate series of the Dunham Trust. The reorganization of each Kelmoore Fund into the Dunham Fund will be as follows: *Please note that the Dunham Monthly Distribution Fund is a newly created series of the Dunham Trust. For more information on this reorganization, please read the enclosed combined Proxy Statement/Prospectus. (2) Approve an Investment Advisory Agreement between Dunham & Associates Investment Counsel, Inc. ("Dunham") and the Dunham Fund. (3) Approve a Sub-Advisory Agreement between the Dunham Fund, Dunham & Associates Investment Counsel, Inc. and Westchester Capital Management, Inc. ("Westchester"). Kelmoore Investment Company, Inc. ("Kelmoore") served as the investment adviser to the Kelmoore Funds since the Funds inception. However, due to Kelmoores current financial condition, Kelmoore may not be able to meet its contractual commitments to its clients. As a result, the Funds Board of Trustees approved an interim advisory and an interim sub-advisory agreement with Dunham and Westchester, respectively. This permitted Dunham and Westchester to begin managing the Funds immediately to provide the Funds with uninterrupted quality services. The management of the Kelmoore Funds believes that the shareholders of the Kelmoore Funds will benefit from Dunham/Westchester management and the potentially lower expenses, increased opportunities for asset growth and anticipated economies of scale that are expected to be realized from the reorganization. The Board of Trustees unanimously approved the Agreement and Plan of Reorganization and recommends that you vote FOR the proposals. The details of the proposed Agreement and Plan of Reorganization are set forth in the combined Proxy Statement/Prospectus that accompanies this letter. We encourage you to read it thoroughly. In addition, we have included a list of commonly asked questions and answers on the next page. Shareholders may cast their votes according to the instructions provided in the enclosed proxy materials. Your vote is important to us regardless of the number of shares you own. In order to conduct the Special Meeting, a majority of shares must be represented in person or by proxy. Please vote promptly. If you have any questions on the reorganization, please call 1-877-328-9456. Sincerely, Ralph M. Kelmon President Kelmoore Strategic Trust QUESTIONS AND ANSWERS RELATING TO THE REORGANIZATION While we encourage you to read the full text of the enclosed Proxy Statement/Prospectus, below is a brief overview of the proposal, which will require your vote. Q. What are shareholders being asked to vote on at the upcoming Special Meeting on September 12, 2008? A. The Board of Trustees of the Kelmoore Strategic Trust has called the Special Meeting at which you will be asked to vote on the reorganization (the Reorganization) of the Kelmoore Funds into Dunham Trust. Shareholders of the Kelmoore Strategy Fund, Kelmoore Strategy Eagle Fund and Kelmoore Strategy Liberty Fund (each an "Acquired Fund" and collectively "Acquired Funds") are being asked to approve the Reorganization of those Funds into the Dunham Monthly Distribution Fund (the "Acquiring Fund"). If shareholders of any Kelmoore Fund do not vote to approve the Reorganization, the Trustees of the Kelmoore Funds will consider other possible courses of action in the best interests of shareholders. If the shareholders of one or more Kelmoore Funds do not approve the Reorganization, the Reorganization will not proceed until such time as the Reorganization is approved by all three Kelmoore Funds. In connection with the Reorganization, shareholders are also being asked to approve the Investment Advisory Agreement between the Dunham Fund and Dunham & Associates Investment Counsel, Inc. Additionally, shareholders are also being asked to approve the Sub- Advisory Agreement between the Dunham Fund, Dunham & Associates Investment Counsel, Inc. and Westchester Capital Management, Inc. Q. Has the Board approved each reorganization? A. The Board of Trustees has determined that each reorganization is in the shareholders' best interests of each Acquired Fund and recommends that you vote in favor of the Reorganization. Q. What will happen to my existing shares? A. Your shares of the Kelmoore Strategy Fund, Kelmoore Strategy Eagle Fund and Kelmoore Strategy Liberty Fund will be exchanged for shares of the Dunham Monthly Distribution Fund. You will not pay any sales charges in connection with the Reorganization. Although the price of the new shares of the Dunham Monthly Distribution Fund may be different from the price of your current shares of the Kelmoore Funds, the new shares you receive will have the same total value as your current shares immediately prior to the Reorganization so that the value of your investment will remain exactly the same. Q. How do the investment objectives and principal strategies of the Kelmoore Funds and the Dunham Monthly Distribution Fund compare? A. The primary and secondary investment objectives of the Kelmoore Strategy Liberty Fund and the Dunham Fund are identical. The investment objectives of the Kelmoore Strategy Fund and the Kelmoore Strategy Eagle Fund and the Dunham Monthly Distribution Fund are similar, but differ in that the Dunham Fund has a secondary investment objective. Both the Kelmoore Strategy Fund and the Kelmoore Strategy Eagle Fund have as their investment objective to maximize realized gains from writing covered call options on common stocks using an active-management investment approach. The Dunham Fund has an identical investment objective but identifies it as its primary investment objective. The Dunham Fund has a secondary investment objective of capital preservation from buying put options. There also are differences in the investment strategies employed by the Kelmoore Funds and the Dunham Fund. While the Kelmoore Funds and the Dunham Fund purchase the common stocks of a limited number of companies with strong financial fundamentals and generally sell or write related covered call options, the Funds invest in different size companies. The Kelmoore Strategy Fund and the Kelmoore Strategy Liberty Fund invest in companies with market capitalizations in excess of $10 billion. The Kelmoore Strategy Eagle Fund and the Dunham Fund invest in companies with market capitalization in excess of $1 billion. The Kelmoore Strategy Liberty Fund and the Dunham Fund also employ the additional strategy of buying put options on select portfolio holdings. The Dunham Fund will also include in its selection criteria companies that are known or likely acquisition targets and companies that are subject to an announced merger, tender offer, leveraged buyout, spin-off, liquidation or other reorganization. The Dunham Fund may also employ short selling as a part of its hedging or overall investment strategy. Q. Will I incur any transaction costs as a result of the Reorganization? A. No. Shareholders will not incur any transaction costs, e.g., sales charges or redemption fees, as a result of the Reorganization. After the Reorganization, the Dunham Fund may dispose of certain securities received by it from the Kelmoore Funds. Such sales may result in transaction costs, which will be indirectly borne by shareholders. Q. What is the timetable for the Reorganization? A. If approved by shareholders of record at the Special Meeting, the Reorganization is expected to occur on or about September 29, 2008. Q. Who will pay for the Reorganization? A. The expenses of the proxy solicitation and shareholder meeting, including legal expenses, printing, packaging, and postage, will be apportioned between Kelmoore Investment Company, Inc., Dunham & Associates Holdings, Inc. and the Acquired Funds. Q. Will the Reorganization create a taxable event for me? A. No. The Reorganization is intended to have no direct or indirect federal income tax consequences for you. However, the sale of securities by any Kelmoore Fund prior to the Reorganization could result in taxable gains to its shareholders. After the Reorganization, the Dunham Fund may dispose of certain securities received by it from the Kelmoore Funds. Such sales may result in capital gains (or losses) to shareholders. The Kelmoore Strategy Fund, as of December 31, 2007, has unrealized capital losses. Therefore, capital gains (if any) related to the reorganization are expected to be insignificant. Shareholders should consult their own tax advisers concerning the potential tax consequences of the Reorganization to them, including foreign, state and local tax consequences. Q. What happens if the Reorganization is not approved? A. If shareholders of any Kelmoore Fund do not approve the Reorganization, the Reorganization will not take effect and the Board of Trustees will take such action as it deems to be in the best interests of the Kelmoore Funds and their shareholders. If the shareholders of one or more Kelmoore Funds do not approve the Reorganization, the Reorganization will not proceed until such time as the Reorganization is approved by all three Kelmoore Funds. Q. Why am I being asked to approve a new advisory agreement and a new sub-advisory agreement? A. Kelmoore served as the investment adviser to the Kelmoore Funds pursuant to an Advisory Agreement since their inception. However, due to Kelmoores current financial condition, Kelmoore may not be able to meet its contractual commitments to its clients. As a result, the Funds Board of Trustees (a) terminated the current advisory agreement with Kelmoore and (b) approved an interim advisory and interim sub-advisory agreement with Dunham and Westchester, respectively. This permitted Dunham and Westchester to begin managing the Funds immediately to provide the Funds with uninterrupted quality services. Dunham and Westchester will not receive their full fees unless shareholders approve the Investment Advisory Agreement and the Sub-Advisory Agreement. Q. Who should I call with questions about this proxy? A. If you have any questions regarding this proxy, please contact the Kelmoore Funds by calling toll-free 1-877-456-6399. PLEASE VOTE THE ENCLOSED PROXY BALLOT CARD. YOUR VOTE IS VERY IMPORTANT ! (This page has been left blank intentionally.) KELMOORE STRATEGIC TRUST 2465 E. Bayshore Road, Suite 300 Palo Alto, CA 94303 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS To be held on September 12, 2008 Notice is hereby given that a Special Meeting of Shareholders (the "Special Meeting") of Kelmoore Strategic Trust (the "Trust") with respect to the Kelmoore Strategy Fund, Kelmoore Strategy Eagle Fund and Kelmoore Strategy Liberty Fund, (each a "Kelmoore Fund" and collectively, the "Kelmoore Funds"), each a series of the Trust, will be held at 10:00 a.m. Pacific time, on September 12, 2008 for the purpose of considering the proposal set forth below: 1. Approval of the Agreement and Plan of Reorganization that provide for: (i) the transfer of all of the assets and liabilities of (a) the Kelmoore Strategy Fund, (b) the Kelmoore Strategy Eagle Fund and (c) the Kelmoore Strategy Liberty Fund in exchange for shares of the Dunham Monthly Distribution Fund, a series of Dunham Funds ("Dunham Trust"); (ii) the distribution of shares of the Dunham Monthly Distribution Fund so received to shareholders of each Kelmoore Fund; and (iii) the liquidation and termination of the Trust. 2. Approval of an Investment Advisory Agreement between Dunham & Associates Investment Counsel, Inc. and the Dunham Fund. 3. Approval of a Sub-Advisory Agreement between the Dunham Fund, Dunham & Associates Investment Counsel, Inc. and Westchester Capital Management, Inc. 4. To transact such other business as may properly come before the Special Meeting or any adjournment thereof. Shareholders of record as of the close of business on August 8, 2008 are entitled to notice of, and to vote at the Special Meeting, or any adjournment of this meeting. By Order of the Board of Trustees, Tamara B. Wendoll Secretary August 11, 2008 SHAREHOLDERS WHO DO NOT EXPECT TO ATTEND THE SPECIAL MEETING ARE REQUESTED TO COMPLETE, SIGN, DATE AND RETURN THE ACCOMPANYING PROXY IN THE ENCLOSED ENVELOPE, WHICH NEEDS NO POSTAGE IF MAILED IN THE UNITED STATES. SHAREHOLDERS MAY ALSO VOTE BY TELEPHONE OR VOTE THROUGH THE INTERNET. INSTRUCTIONS FOR THE PROPER EXECUTION OF THE PROXY ARE SET FORTH IMMEDIATELY FOLLOWING THIS NOTICE OR, WITH RESPECT TO TELEPHONE OR INTERNET VOTING, ON THE PROXY CARD. IT IS IMPORTANT THAT YOU VOTE PROMPTLY. INSTRUCTIONS FOR SIGNING PROXY CARDS The following general rules for signing proxy cards may be of assistance to you and avoid the time and expense to the Trust in validating your vote if you fail to sign your proxy card properly. 1. Individual Accounts: Sign your name exactly as it appears in the registration on the proxy card. 2. Joint Accounts: Each party must sign the proxy card. Each party should sign exactly as shown in the registration on the proxy card. 3. All Other Accounts: The capacity of the individual signing the proxy card should be indicated unless it is reflected in the form of registration. For example: Registration Valid Signature Corporate Accounts ABC Corp. ABC Corp. ABC Corp. John Doe, Treasurer ABC Corp. c/o John Doe, Treasurer John Doe ABC Corp. Profit Sharing Plan John Doe, Trustee Trust Accounts ABC Trust Jane B. Doe, Trustee Jane B. Doe, Trustee u/t/d 12/28/78 Jane B. Doe Custodial or Estate Accounts John B. Smith, Cust. f/b/o John B. Smith, Jr. UGMA John B. Smith Estate of John B. Smith John B. Smith, Jr., Executor PROXY STATEMENT/PROSPECTUS Dated August 11, 2008 Relating to the acquisition of the assets of KELMOORE STRATEGY FUND KELMOORE STRATEGY EAGLE FUND KELMOORE STRATEGY LIBERTY FUND each a series of KELMOORE STRATEGIC TRUST 2465 E. Bayshore Road, Suite 300 Palo Alto, CA 94303 by and in exchange for shares of DUNHAM MONTHLY DISTRIBUTION FUND a series of DUNHAM FUNDS 10251 Vista Sorrento Parkway San Diego, CA 92121 This Proxy Statement/Prospectus is furnished in connection with the solicitation of proxies by the Board of Trustees of Kelmoore Strategic Trust (the "Trust") in connection with a Special Meeting of Shareholders (the "Special Meeting") of the Trust with respect to the Kelmoore Strategy Fund, the Kelmoore Strategy Eagle Fund and the Kelmoore Strategy Liberty Fund (each a "Kelmoore Fund" and collectively, the "Kelmoore Funds"), each a series of the Trust, to be held on September 12, 2008 at 10:00 a.m. Pacific time at 10251 Vista Sorrento Parkway, San Diego, California 92121. At the Special Meeting, shareholders of the Kelmoore Funds will be asked to consider and approve a proposed Agreement and Plan of Reorganization (the "Reorganization Agreement"), by and between the Trust and Dunham Funds (the "Dunham Trust") on behalf of the Dunham Monthly Distribution Fund, a separate series of the Dunham Trust. A copy of Agreement and Plan of Reorganization is attached as Exhibit A. Proposal 1. Approval of the Agreement and Plan of Reorganization that provides for: (i) the transfer of all of the assets and liabilities of (a) the Kelmoore Strategy Fund, the Kelmoore Strategy Eagle Fund and the Kelmoore Strategy Liberty Fund in exchange for shares of the Dunham Monthly Distribution Fund; (ii) the distribution of shares of the Dunham Monthly Distribution Fund so received to shareholders of the Kelmoore Strategy Fund , the Kelmoore Strategy Eagle Fund and the Kelmoore Liberty Fund; and (iii) the liquidation and termination of the Trust. 2. Approval of an Investment Advisory Agreement between Dunham & Associates Investment Counsel, Inc. and the Dunham Fund. 3. Approval of a Sub-Advisory Agreement between the Dunham Fund, Investment Dunham & Associates Investment Counsel, Inc. and Westchester Capital Management, Inc. 4. To transact such other business as may properly come before the Special Meeting or any adjournment thereof. The Reorganization Agreements provide that each Kelmoore Fund will transfer all of its assets and liabilities to the Dunham Monthly Distribution Fund. In exchange for the transfer of these assets and liabilities, the Dunham Monthly Distribution Fund will simultaneously issue shares to each Kelmoore Fund in an amount equal in value to the net asset value of the respective Kelmoore Fund's shares as of the close of business on the business day preceding the foregoing transfers (the "Reorganizations"). These transfers are expected to occur on or about September 29, 2008 (the "Closing Date"). Immediately after the transfer of each Kelmoore Fund's assets and liabilities, each Kelmoore Fund will make a liquidating distribution to its shareholders of the Dunham Monthly Distribution Fund shares received, so that a holder of shares in a Kelmoore Fund at the Closing Date of the Reorganizations will receive a number of shares of the Dunham Monthly Distribution Fund with the same aggregate value as the shareholder had in the Kelmoore Fund immediately before the Reorganization. At the Closing Date of the Reorganizations, shareholders of each Kelmoore Fund will become shareholders of the Dunham Monthly Distribution Fund, and thereafter the Trust will be liquidated and terminated. If shareholders of any Kelmoore Fund do not vote to approve the Reorganization, the Trustees of the Trust will consider other possible courses of action in the best interests of shareholders. If the shareholders of one or more Kelmoore Funds do not approve the Reorganization, the Reorganization will not proceed until such time as the Reorganization is approved by all three Kelmoore Funds. As explained in greater detail below, the approval of these proposals would, in effect, ratify or approve action taken by the Board of Dunham Trust, on behalf of the Dunham Monthly Distribution Fund to approve an investment advisory agreement with Dunham & Associates Investment Counsel, Inc. (Dunham) and a sub-advisory agreement with Westchester Capital Management, Inc. (Westchester or "Sub-Adviser"). Dunham & Associates Investment Counsel, Inc., as the sole initial shareholder, will provide initial shareholder approval of these agreements, which will also be ratified or approved by Kelmoore Funds' shareholders assuming an affirmative shareholder vote by shareholders of each of the Kelmoore Funds. On August 6, 2008, Dunham and Westchester became the adviser ("Interim Adviser") and sub-adviser ("Interim Sub-Adviser"), respectively, to each of the Kelmoore Funds under interim agreements approved by the Kelmoore Funds' Board of Trustees, including a majority of the Trustees who are not interested persons as that term is defined in Section 2(a)(19) of the Investment Company Act of 1940, as amended (the 1940 Act) (Independent Trustees). These interim contracts are not the subject of this Proxy Statement/Prospectus and you are not being asked to vote on these interim contracts. Each of the Trust and the Dunham Trust is an open-end management investment company registered under the Investment Company Act of 1940, as amended (the "1940 Act"). Kelmoore Investment Company, Inc., (the "Former Adviser") an investment adviser registered under the Investment Advisers Act of 1940, as amended (the "Advisers Act"), served as the investment adviser to the Kelmoore Funds until the termination of its advisory contract on August 5, 2008. Dunham & Associates Investment Counsel, Inc., an investment adviser registered under the Advisers Act, is the investment adviser to the Dunham Monthly Distribution Fund. Westchester Capital Management, Inc., an investment adviser registered under the Advisers Act, is the sub-adviser to the Dunham Monthly Distribution Fund. As described above, Dunham and Westchester became the Interim Adviser and Interim Sub-Adviser to the Kelmoore Funds, effective on August 6, 2008. PFPC Inc. is the transfer, administrative and fund accounting agent for the Kelmoore Funds. Gemini Fund Services, LLC is the transfer, administrative and fund accounting agent for the Dunham Monthly Distribution Fund. Kelmoore Investment Company Inc., was the principal distributor of the Kelmoore Funds. On July 24, 2008, Dunham & Associates Investment Counsel, Inc. became the principal distributor of the Kelmoore Funds, and is also the principal distributor of the Dunham Monthly Distribution Fund. ii This Proxy Statement/Prospectus sets forth concisely the information that a shareholder of a Kelmoore Fund should know before voting on the Reorganization and should be retained for future reference. Certain additional relevant documents listed below, which have been filed with the U.S. Securities and Exchange Commission (the "SEC"), are incorporated in whole or in part by reference. (That means that those documents are considered legally to be part of this Proxy Statement/Prospectus). A Prospectus and Statement of Additional Information for the Kelmoore Funds each dated May 1 , 2008, relating to this Proxy Statement/Prospectus and including certain financial information about the Kelmoore Funds, has been filed with the SEC and are incorporated in their entirety into this Proxy Statement/Prospectus. A copy of the Prospectus and Statement of Additional Information is available upon request and without charge by calling the Kelmoore Funds toll-free at 1-877-328-9456. For a detailed discussion of the investment objectives, policies, risks and restrictions of the Kelmoore Funds, see the Prospectus for the Trust dated May 1, 2008. The Annual Report for the Trust relating to the Kelmoore Funds for the fiscal year ended December 31, 2007 and the Semi-Annual Report for the period ended June 30, 2007 can be obtained without charge by calling toll-free 1-877-328-9456 or by visiting www.kelmoore.com . The Annual Report for the Kelmoore Funds also is available on the SEC's website at www.sec.gov . The Dunham Monthly Distribution Fund has not yet commenced operations and, therefore, has not produced shareholder reports. This Proxy Statement/Prospectus constitutes the proxy statement of Kelmoore Funds for the Special Meeting and is expected to be sent to shareholders on or about August 11, 2008. THE U.S. SECURITIES AND EXCHANGE COMMISSION HAS NOT APPROVED OR DISAPPROVED THESE SECURITIES OR PASSED UPON THE ADEQUACY OF THIS PROXY STATEMENT/PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. iii (This page has been left blank intentionally.) TABLE OF CONTENTS PAGE SYNOPSIS 1 The Reorganization 1 The Funds 2 Fees and Expenses 2 Investment Objectives 6 The Funds' Performance 11 Investment Limitations 15 The Funds' Purchase, Exchange and Redemption Procedures 20 Purchase Procedures 22 Investment Advisory Agreement & Sub-Advisory Agreement 31 PRINCIPAL RISKS 31 FUND MANAGEMENT 35 The Former Investment Adviser 35 The Former Portfolio Managers 37 The Interim Investment Adviser 38 The Interim Sub-Adviser 38 The Interim Sub-Adviser Portfolio Managers 39 The Investment Adviser 39 The Sub-Adviser 41 Sub-Adviser Portfolio Managers 41 INFORMATION RELATING TO THE REORGANIZATION 44 Description of the Reorganization 44 Costs of Reorganization 45 Federal Income Taxes 45 Capitalization 46 REASONS FOR THE REORGANIZATION 46 SHAREHOLDER RIGHTS 49 General Shareholder Rights 49 Taxes 51 INFORMATION ABOUT THE KELMOORE FUNDS AND DUNHAM FUND 52 INVESTMENT ADVISORY AGREEMENT & SUB-ADVISORY AGREEMENT 53 Background 53 The Previous Advisory Agreement 54 The Interim Management Agreement 54 The New Advisory Agreement & New Sub-Advisory Agreement 55 Evaluation by the Board of Trustees 56 Affiliated Brokers 58 VOTING MATTERS 59 General Information 59 Voting Rights and Required Vote 59 Expenses 61 Record Date and Outstanding Shares 61 Security Ownership of Certain Beneficial Owners and Management 61 OTHER BUSINESS 63 SHAREHOLDER INQUIRIES 63 EXHIBIT A A-1 EXHIBIT B B-1 EXHIBIT C C-1 EXHIBIT D D-1 v SYNOPSIS This Synopsis is designed to allow you to compare the current fees, investment objectives, policies and restrictions, and distribution, purchase, exchange and redemption procedures of the Kelmoore Funds with those of the Dunham Monthly Distribution Fund. This Synopsis is a summary of certain information contained elsewhere in this Proxy Statement/Prospectus or incorporated by reference into this Proxy Statement/Prospectus. Shareholders should read this entire Proxy Statement/Prospectus carefully. The Synopsis is qualified in its entirety by reference to the Prospectus for the Kelmoore Funds. For more complete information, please read the Prospectus for each of the Funds. The Reorganization Background. Pursuant to the Agreement and Plan of Reorganization, each Kelmoore Fund will transfer all of its assets and liabilities to the Dunham Monthly Distribution Fund in exchange solely for shares of the Dunham Monthly Distribution Fund as shown below. *Please note that the Dunham Monthly Distribution Fund is a newly created series of the Dunham Trust. For more information on this reorganization, please read the enclosed combined Proxy Statement/Prospectus. Each Kelmoore Fund will then distribute Dunham Monthly Distribution Fund shares that it receives to its shareholders in complete liquidation. The Trust will thereafter be terminated and liquidated. The result of the Reorganizations is that shareholders of the Kelmoore Funds will become shareholders of the Dunham Monthly Distribution Fund. No front-end sales charges or contingent deferred sales charges will be imposed in connection with the Reorganizations. If shareholders of any Kelmoore Fund do not vote to approve the Reorganization, the Trustees of the Trust will consider other possible courses of action in the best interests of shareholders. If the shareholders of one or more Kelmoore Funds do not approve the Reorganization, the Reorganization will not proceed until such time as the Reorganization is approved by all three Kelmoore Funds. The Board of Trustees of the Trust, including the Trustees who are not "interested persons" within the meaning of Section 2(a)(19) of the 1940 Act, has concluded that the Reorganization would be in the best interests of the Kelmoore Funds and their shareholders, and that the interests of existing shareholders in the Kelmoore Funds will not be diluted as a result of the transactions contemplated by the Reorganization. The Board of Trustees of the Trust recommends that you vote FOR approval of the Reorganization. Tax Consequences. The Reorganization is intended to qualify for federal income tax purposes as a tax-free reorganization. If the Reorganization so qualifies, shareholders of each Kelmoore Fund will not recognize a gain or loss in the respective transactions. Nevertheless, the sale of securities by a Kelmoore Fund prior to its Reorganization, whether in the ordinary course of business or in anticipation of the Reorganization, could result in a taxable capital gains distribution prior to the Reorganization. Special Considerations and Risk Factors. The investment objectives and policies of the participating Kelmoore Funds and the Dunham Monthly Distribution Fund are similar, but differ in several aspects. For a comparison of each Fund's investment objectives and principal investment strategies, see "Investment Objectives" below. For a more complete discussion of the risks associated with the respective Funds, see "Principal Risks" below. The Funds Business of the Funds. Dunham Trust is an open-end management investment company organized as a Delaware statutory trust on November 28, 2007. Dunham Trust offers redeemable shares in different series of investment portfolios. The Dunham Monthly Distribution Fund is a series of Dunham Trust. The Trust is an open-end management investment company organized as a Delaware statutory trust on December 1, 1998, that offers redeemable shares in different series of investment portfolios. Each Kelmoore Fund is a series of the Trust. Each of the Kelmoore Funds offers two classes of shares. The Dunham Monthly Distribution Fund offers three classes of shares. Fees and Expenses If the Reorganization is approved by shareholders, you, as a shareholder, will pay the fees assessed by the Dunham Monthly Distribution Fund. The following tables compare the current fees and expenses of each Kelmoore Fund with those of the Dunham Monthly Distribution Fund. Because the Dunham Monthly Distribution Fund was not operational as of the date of this Proxy Statement/Prospectus, the fees shown for the Dunham Monthly Distribution Fund are based, in part, on estimates. 2 3 1 Reduced for purchases of $50,000 or more. See "Your Investment  How to Buy Shares" in the Kelmoore Funds' prospectus for more information. 2 There is no front-end sales charge on certain purchases of $1 million or more. However, a Contingent Deferred Sales Charge (CDSC) of 1.00% of the lesser of the purchase price or the amount redeemed may be assessed against these purchases if you redeem your shares within 12 months of the date of purchase. See Your Investment  How to Buy Shares in the Kelmoore Funds' prospectus for more information. 3 If you redeem your shares by wire transfer, the Funds transfer agent charges a fee (currently $9.00) per wire redemption. Purchases and redemptions not made directly through the Funds principal distributor may be made through broker-dealers, financial advisers or other nominees who may charge a commission or other transaction fee for their services. 4 As described in the Dunham Monthly Distribution Fund prospectus, investors that purchase $1,000,000 or more of the Funds Class A shares will not pay any initial sales charge on the purchase. However, purchases of $1,000,000 or more of Class A shares may be subject to a contingent deferred sales charge on shares redeemed during the first 18 months after their purchase in the amount of the commissions, if any, paid on those shares redeemed. 5 Gross fees and expenses that would have been incurred for the fiscal year ended December 31, 2007 if the Adviser had not waived any fees and/or reimbursed expenses or recouped any previous waivers and/or reimbursements. 6 Kelmoore Investment Company Inc., the investment adviser, has contractually agreed to waive advisory fees and/or reimburse expenses (excluding extraordinary expenses as determined under generally accepted accounting principles and fees and expenses of Trustees who are deemed to not be interested persons of the Trust pursuant to Section 2(a)(19) of the 1940 Act) through May 1, 2009, so that the Total Annual Fund Operating Expenses for this period will not exceed 2.25% for Class A shares and 3.00% for Class C shares of each Fund (the Expense Limitation). Each Fund will carry forward, for a period not to exceed three (3) years from the date on which a waiver or reimbursement is made by the Adviser, any expenses in excess of the Expense Limitation and repay the 4 Adviser such amounts, provided the Fund is able to effect such reimbursement and remain in compliance with the Expense Limitation disclosed in the effective prospectus. Additionally, the Adviser voluntarily waived a portion of its investment advisory fee charged to the Funds in the amount of 10 basis points (0.10%) starting with the April 2006 accruals that were due May 1, 2006. This waiver was a reimbursement to the Funds of the cost savings realized by the Adviser from the decrease in execution costs that were a component of the brokerage commissions paid to the Adviser by the Funds during the period July 1, 2003 through December 31, 2004. After this voluntary waiver, the Funds Net Expenses for the fiscal year ended December 31, 2007 were: Kelmoore Strategy Fund Class A  2.14%, Class C  2.89%; Kelmoore Strategy Eagle Fund Class A  2.11%, Class C  2.86%; Kelmoore Strategy Liberty Fund Class A  2.25%, Class C  3.00% . On or about August 6, 2008 Dunham and Westchester will become investment adviser and sub-adviser, respectively. They will not be parties to the expense limitation agreement between the Funds and Kelmoore Investment Company, Inc., nor will they enter into a new expense limitation agreement with the Funds. Consequently, the Funds will operate without the benefit, if any, of an expense limitation agreement. 7 Because the Fund has not yet commenced operations, some expenses are estimated The sub-adviser fee is based on performance and therefore the management fee, which includes the sub-adviser fee, will vary. The Adviser's fee is 0.65% of average net assets and the Sub-Adviser's fee is a performance-based fulcrum fee composed of a base fee of 0.50% of average net assets plus or minus 0.50% of average net assets. Consequently, total Management Fees will vary from a minimum of 0.65% to a maximum of 1.65% of average net assets. 5 Examples These Examples are intended to help you compare the cost of investing in the Dunham Fund with the cost of investing in the Kelmoore Funds, assuming the Reorganizations are approved. The Examples assume that you invest $10,000 in each Fund for the time periods indicated, that your investment has a 5% return each year, and that each Fund's operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions you would pay the following expenses if you redeem all of your shares at the end of the time periods indicated: 1 Assumes each Fund's operating expenses for the one-year period are calculated net of any fee waivers and/or expenses reimbursed, and the Fund's operating expenses for the three-year, five-year or ten-year periods, as applicable, do not reflect fee waivers and/or expenses reimbursed. The Examples above should not be considered a representation of future expenses. Actual expenses may be greater or less than those shown. Investment Objectives This section will help you compare the investment objectives and principal investment strategies of each Kelmoore Fund with those of the Dunham Monthly Distribution Fund. This section also describes the key differences, if any, between the Funds. Please be aware that this is only a brief discussion. More complete information may be found in each Fund's prospectus. Kelmoore Strategy Fund Investment Objective: The Funds investment objective is to maximize realized gains from writing covered call options on common stocks using an active-management investment approach. The primary source of these gains will be either the premiums earned by the Fund from the writing of the covered call options or the increase in market value of stocks called away from the Fund, depending on market factors. As with any mutual fund, there is no guarantee that the Fund will achieve its investment objective. This investment objective may be changed without a shareholder vote. 6 Principal Investment Strategies : The principal strategy of the Fund is to purchase the common stocks of a limited number of large-cap companies with market capitalizations in excess of $10 billion and strong financial fundamentals and generally to sell or write related covered call options against most if not substantially all of the shares of stock it owns. The Fund consists primarily of large-cap leaders in Financial Services, Consumer Goods, Manufacturing, Natural Resources and Technology. In addition, the Fund may from time to time purchase a large-cap stock, not in the market sectors noted above, if financially attractive options may be sold against the stock. When the Fund purchases a stock, it then determines whether, when, and at what price and duration to write a covered call option on the stock. The options written by the Fund are considered covered because the Fund owns the stock against which the options are written. As a result, the number of covered call options the Fund can write against any particular stock is limited by the number of shares of that stock the Fund holds. The adviser may, under certain market conditions, seek to protect or hedge the Funds portfolio against a decline in the value of the stocks the Fund owns by purchasing put options. A put option gives the Fund the right to sell or put a fixed number of shares of stock at a fixed price within a given time frame in exchange for the payment of a premium. The values of put options generally increase as stock prices decrease. The combination of the Funds stock portfolio, the steady cash flow from the sale of covered call options, and the downside protection of the put options is designed to provide the Fund with fairly consistent total return over a range of equity market environments. The Fund typically holds no more than one hundred common stocks, although this number may fluctuate at the discretion of the adviser. The issuers of stocks selected for investment by the Fund generally have a market capitalization in excess of $10 billion and tend to have most of the following characteristics:  considered to be leading edge companies, which are companies that offer new, innovative, or superior products or services  have strong financial fundamentals  are widely-held and have a high daily trading volume  are multi-national corporations Kelmoore Strategy Eagle Fund Investment Objective: The Funds investment objective is to maximize realized gains from writing covered call options on common stocks using an active-management investment approach. The primary source of these gains will be either the premiums earned by the Fund from the writing of the covered call options or the increase in market value of stocks called away from the Fund, depending on market factors. As with any mutual fund, there is no guarantee that the Fund will achieve its investment objective. This investment objective may be changed without a shareholder vote. Principal Investment Strategies : The principal strategy of the Fund is to purchase the common stocks of a limited number of mid- and large-cap companies with market capitalizations in excess of $1 billion and strong financial fundamentals and generally to sell or write related covered call options against most if not substantially all of the shares of stock it owns. The Fund consists primarily of mid- and large-cap leaders in Technology, Communications, and Financial Services. In addition, the Fund may from time to time purchase a mid- or large-cap stock, not in the market sectors noted above, if particularly attractive options may be sold against the stock. 7 When the Fund purchases a stock, it then determines whether, when, and at what price and duration to write a covered call option on the stock. The options written by the Fund are considered covered because the Fund owns the stock against which the options are written. As a result, the number of covered call options the Fund can write against any particular stock is limited by the number of shares of that stock the Fund holds. The adviser may, under certain market conditions, seek to protect or hedge the Funds portfolio against a decline in the value of the stocks the Fund owns by purchasing put options. A put option gives the Fund the right to sell or put a fixed number of shares of stock at a fixed price within a given time frame in exchange for the payment of a premium. The values of put options generally increase as stock prices decrease. The combination of the Funds stock portfolio, the steady cash flow from the sale of covered call options, and the downside protection of the put options is designed to provide the Fund with fairly consistent total return over a range of equity market environments. The Fund typically holds no more than one hundred common stocks, although this number may fluctuate at the discretion of the adviser. The issuers of stocks selected for investment by the Fund generally have a market capitalization in excess of $1 billion and tend to have most of the following characteristics:  considered to be leading edge companies, which are companies that offer new, innovative, or superior products or services  have a commanding or dominant marketing position  are widely-held and have a high daily trading volume  have strong financial fundamentals  have a higher volatility than the stocks selected by Kelmoore Strategy Fund Kelmoore Strategy Liberty Fund Investment Objective: The Funds primary investment objective is to maximize realized gains from writing covered call options on common stocks using an active-management investment approach. The primary source of these gains will be either the premiums earned by the Fund from the writing of covered call options or the increase in market value of stocks called away from the Fund, depending on market factors. The Funds secondary investment objective is capital preservation from buying put options. As with any mutual fund, there is no guarantee that the Fund will achieve its investment objectives. These investment objectives may be changed without a shareholder vote. Principal Investment Strategies : The principal strategy of the Fund is to purchase the common stocks of large-cap companies with market capitalizations in excess of $10 billion and strong financial fundamentals and generally to sell or write related covered call options against most if not substantially all of the shares of stock it owns. The Fund consists primarily of large cap leaders in Financial Services, Consumer Goods, Manufacturing, Natural Resources, and Technology. In addition, the Fund may from time to time purchase a large-cap stock, not in the market sectors noted above, if financially attractive options may be sold against the stock. When the Fund purchases a stock, it then determines whether, when, and at what price and duration to write a covered call option on the stock. The options written by the Fund are considered covered because the Fund owns the stock against which the options are written. As a result, the number of covered call options the Fund can write against any particular stock is limited by the number of shares of that stock the Fund holds. 8 The adviser may, under certain market conditions, seek to protect or hedge the Funds portfolio against a decline in the value of the stocks the Fund owns by purchasing put options. A put option gives the Fund the right to sell or put a fixed number of shares of stock at a fixed price within a given time frame in exchange for the payment of a premium. The values of put options generally increase as stock prices decrease. The combination of the Funds stock portfolio, the steady cash flow from the sale of covered call options, and the downside protection of the put options is designed to provide the Fund with fairly consistent total returns over a range of equity market environments. The Fund typically holds no more than one hundred common stocks, although this number may fluctuate at the discretion of the adviser. The issuers of stocks selected for investment by the Fund generally have a market capitalization in excess of $10 billion and tend to have most of the following characteristics:  considered to be industry leading edge companies, which are companies that offer new, innovative, or superior products or services  are widely-held and have a high daily trading volume  have strong financial fundamentals  expected to have a lower volatility than the stocks selected by Kelmoore Strategy Fund and Kelmoore Strategy Eagle Fund based upon historical patterns Dunham Monthly Distribution Fund Investment Objective: The Funds primary investment objective is to maximize realized gains from writing covered call options on common stocks using an active-management investment approach. The primary source of these gains will be either the premiums earned by the Fund from the writing of covered call options or the increase in market value of stocks called away from the Fund, depending on market factors. The Funds secondary investment objective is capital preservation from buying put options. As with any mutual fund, there is no guarantee that the Fund will achieve its investment objectives. These investment objectives may be changed without a shareholder vote. Principal Investment Strategies : The principal strategy of the Dunham Monthly Distribution Fund is to purchase the common stocks of a limited number of mid-cap and large-cap companies with market capitalizations in excess of $1 billion and strong financial fundamentals and/or companies which may be the subject of a merger or other reorganization, and generally to sell or write related covered call options against most if not substantially all of the shares of stock it owns. When the Fund purchases a stock, it then determines whether, when, and at what price and duration to write a covered call option on the stock. The options written by the Fund are considered covered because the Fund owns the stock against which the options are written. As a result, the number of covered call options the Fund can write against any particular stock is limited by the number of shares of that stock the Fund holds. The Sub-Adviser directs the writing of options of a duration and exercise price that it believes should provide the Fund with the highest expected return. The Sub-Adviser determines the options to be written on the stocks held by the Fund, based on market volatility and implied volatility of a particular stock, premiums payable for options of various durations and any other factors in the options market that may give rise to advantageous conditions for writing covered call options. The Fund also may write call and/or put options as part of an investment strategy relating to companies that are subject to a merger or other reorganization. 9 The Sub-Adviser may, under certain market conditions (such as in anticipation of a decline in the market price of securities held by the Fund), seek to protect or hedge the Funds portfolio against a decline in the value of the stocks the Fund owns by purchasing put options. A put option gives the Fund the right to sell or put a fixed number of shares of stock at a fixed price within a given time frame in exchange for the payment of a premium. The values of put options generally increase as stock prices decrease. The combination of the Funds stock portfolio, the cash flow from the sale of covered call options, and the downside protection of the put options is designed to provide the Fund with fairly consistent total returns over a range of equity market environments. The Sub-Adviser monitors the portfolio daily, and may initiate transactions on a continuous basis, as opposed to the buy-write strategy in which stocks are bought and matching call options are sold and then held until the option expires or the stock is called away. The Sub-Adviser may also seek to protect or hedge the Funds portfolio against a decline in the value of the stocks the Fund owns by engaging in selling securities short. Selling securities short is a transaction in which the Fund sells securities it does not own (but has borrowed) in anticipation of a decline in the market price of the securities. When the Fund replaces the securities it borrowed, the Fund will realize a gain if the price of the securities has declined and will realize a loss if the price of the securities has increased. The issuers of stocks selected for investment by the Fund generally have a market capitalization in excess of $1 billion and tend to have some of the following characteristics:  considered to be industry leading edge companies, which are companies that offer new, innovative, or superior products or services  are widely-held and have a high daily trading volume  have strong financial fundamentals  likely or known acquisition targets  subject to an announced merger, tender offer, leveraged buyout, spin-off, liquidation or other reorganization The Sub-Adviser has the discretion to purchase other securities of publicly held corporations, such as preferred stocks or bonds, as well as money market funds, certificates of deposit, other short-term debt instruments and investments of a similar nature, if it believes such investments meet the Funds investment objective. How the Funds Compare Investment Objectives : The investment objectives of the Kelmoore Strategy Fund and the Kelmoore Strategy Eagle Fund and the Dunham Monthly Distribution Fund are similar, but differ in that the Dunham Fund has a secondary investment objective. Both the Kelmoore Strategy Fund and the Kelmoore Strategy Eagle Fund have as their investment objective to maximize realized gains from writing covered call options on common stocks using an active-management investment approach. The Dunham Fund has an identical investment objective but identifies it as its primary investment objective. The Dunham Fund has a secondary investment objective of capital preservation from buying put options. The primary and secondary investment objectives of the Kelmoore Strategy Liberty Fund and the Dunham Fund are identical. Principal Investment Strategies : There also are differences in the investment strategies employed by the Kelmoore Funds and the Dunham Fund. While the Kelmoore Funds and the Dunham Fund purchase the common stocks of a limited number of companies with strong financial fundamentals and generally sell or write related covered call options against most if not substantially all of the shares owned, the Funds invest in different size companies. The Kelmoore Strategy Fund and the Kelmoore Strategy Liberty Fund invest in companies with market capitalizations in excess of $10 billion. The Kelmoore Strategy Eagle 10 Fund and the Dunham Fund invest in companies with market capitalization in excess of $1 billion. The Kelmoore Strategy Liberty Fund and the Dunham Fund also employ the additional strategy of buying put options on select portfolio holdings. In contrast to the Kelmoore Funds, the Dunham Fund does not have a principal investment strategy of focusing on any industry groups. The Kelmoore Strategy Fund and the Kelmoore Strategy Liberty Fund focus on the financial services, consumer goods, manufacturing, natural resources and technology sectors of the market and the Kelmoore Strategy Eagle Fund focuses on the financial services, technology and communications sector of the market. Because the Dunham Fund does not focus on particular industry groups, its investment performance may lag that of funds focused on the financial services, consumer goods, manufacturing, natural resources, technology and communications sectors. Additionally, the Dunham Fund employs investment selection criteria different than, and in addition to, the Kelmoore Funds in that it focuses on issuers that may be subject to a merger, reorganization or some other special situation. The Dunham Fund also as part of its investment strategy, sells short stocks the Fund does not own. The Dunham Fund employs this strategy for hedging purposes. This strategy exposes the Fund to different and additional risks not borne by the Kelmoore Funds. If the price of the security sold short by the Dunham Fund increases between the time of the short sale and the time the Dunham Fund covers its short position, it will incur a loss. Also, the Dunham Fund is required to make a deposit of collateral in connection with such short sales and may have to pay a fee to borrow particular securities and will often be obligated to pay over any dividends and accrued interest on borrowed securities. These aspects of short selling increase the costs to the Dunham Fund and will reduce its rate of return. Additionally, the successful use of short selling may be adversely affected by imperfect correlation between movements in the price of the security sold short and the securities being hedged. For a discussion of the risks of investing in the Kelmoore Funds and the Dunham Monthly Distribution Fund, please see PRINCIPAL RISKS in this Proxy Statement/Prospectus. The Funds' Performance The following information shows the past performance of each Kelmoore Fund. Since the Dunham Monthly Distribution Fund has not yet commenced operations, no past performance information is presented. The Bar Chart and Average Annual Return Table show the variability of the returns of each Kelmoore Fund, which is one indicator of the risks of investing in the Funds. The Dunham Monthly Distribution Fund has not yet commenced operations. However, if approved by shareholders, Dunham Monthly Distribution Fund will acquire all of the assets and liabilities of the Kelmoore Funds. In addition, the Dunham Fund will assume the performance history of the Kelmoore Strategy Liberty Fund. Bar Charts The Bar Charts show changes in each Funds Class C share returns from year to year. The returns shown in the Bar Chart do not reflect the sales loads imposed in connection with the purchase and/or redemption of a Funds shares. If included, these charges would have decreased the returns shown below. Of course, a Funds past performance (before and after taxes) is not necessarily an indication of the Funds future performance. Performance Tables 11 These tables show each Fund's average annual total returns and after-tax returns over the past one, five years and ten years or since inception. The table includes the effects of Fund expenses and is intended to provide you with some indication of the risks of investing in each Fund by comparing each Funds performance with an appropriate widely recognized securities index that is described in a footnote to the table. An index does not reflect fees or expenses. It is not possible to invest directly in an index. Past performance, before and after taxes, is not an indication of future results. Kelmoore Strategy Fund The bar chart gives historical performance for Class C shares, which have no sales charge or load. Class A shares have a sales charge and consequently have lower historical returns. Best Quarter 4 th Quarter 2002 14.11% Worst Quarter 3 rd Quarter 2001 -21.47% 1 Inception date October 25, 1999. 2 Inception date May 3, 1999. 12 3 The Fund offers more than one class of shares. After-tax returns are shown for only Class C shares and after-tax returns for Class A shares will be lower. 4 After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. 5 Actual after-tax returns depend on an investors tax situation, may differ from those shown, and are not relevant to investors who hold their fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. 6 The Standard & Poors 100 Index (S&P 100) is an unmanaged index of the 100 largest market capitalization stocks in the S&P 500 and the Chicago Board Options Exchange BuyWrite Monthly Index (CBOE) is an unmanaged index composed of a long position in the S&P 500 and a short (or written) position in call options on the S&P 500 index. The performance of an index assumes no transaction costs, taxes, management fees or other expenses. A direct investment in an index is not possible. Kelmoore Strategy Eagle Fund The bar chart gives historical performance for Class C shares, which have no sales charge or load. Class A shares have a sales charge and consequently have lower historical returns. Best Quarter 4 th Quarter 2001 38.64% Worst Quarter 1 st Quarter 2001 -35.70% 1 Inception date June 29, 2000. 2 The Fund offers more than one class of shares. After-tax returns are shown for only Class C shares and after-tax returns for Class A shares will be lower. 3 After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. 4 Actual after-tax returns depend on an investors tax situation, may differ from those shown, and are not relevant to investors who hold their fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. 13 5 The NASDAQ Composite Index (the NASDAQ) is an unmanaged index of approximately 3000 securities traded on the National Association of Securities Dealers Automated Quotation System and the Chicago Board Options Exchange BuyWrite Monthly Index (CBOE") is an unmanaged index composed of a long position in the S&P 500 and a short (or written) position in call options on the S&P 500 index. The performance of an index assumes no transaction costs, taxes, management fees or other expenses. A direct investment in an index is not possible. Kelmoore Strategy Liberty Fund The Dunham Monthly Distribution Fund will assume the performance history of the Kelmoore Strategy Liberty Fund. Consequently, the performance shown below for the Kelmoore Strategy Liberty Fund is actually the performance of the Dunham Monthly Distribution Fund. The bar chart gives historical performance for Class C shares, which have no sales charge or load. Class A shares have a sales charge and consequently have lower historical returns. Best Quarter 4 th Quarter 2002 18.45% Worst Quarter 2 nd Quarter 2002 -22.58% 1 Inception date December 26, 2000. 2 The Fund offers more than one class of shares. After-tax returns are shown for only Class C shares and after-tax returns for Class A shares will be lower. 14 3 After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. 4 Actual after-tax returns depend on an investors tax situation, may differ from those shown, and are not relevant to investors who hold their fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. 5 The Standard & Poors 100 Index (S&P 100) is an unmanaged index of the 100 largest market capitalization stocks in the S&P 500 and the Chicago Board Options Exchange BuyWrite Monthly Index (CBOE) is an unmanaged index composed of a long position in the S&P 500 and a short (or written) position in call options on the S&P 500 index. The performance of an index assumes no transaction costs, taxes, management fees or other expenses. A direct investment in an index is not possible. Investment Limitations This section will help you contrast the fundamental and non-fundamental investment policies and restrictions of the Kelmoore Funds and the Dunham Monthly Distribution Fund. Fundamental Investment Limitations Listed below are the fundamental investment limitations adopted by each of the Funds. These limitations cannot be changed without the consent of the holders of a majority of each Funds outstanding shares. The term majority of the outstanding shares means the vote of (i) 67% or more of the Funds shares present at a meeting, if more than 50% of the outstanding shares of the Fund are present or represented by proxy, or (ii) more than 50% of the Funds outstanding shares, whichever is less. The Kelmoore Funds and the Dunham Monthly Distribution Fund have adopted the following fundamental investment limitations. 1. Borrowing Money and Issuing Senior Securities . Kelmoore Funds : The Kelmoore Funds may not borrow money or issue senior securities, except to the extent provided by the 1940 Act. Dunham Fund : The Dunham Monthly Distribution Fund will not borrow money for investment purposes in excess of 33-1/3% of the value of its total assets, including any amount borrowed less its liabilities not including any such borrowings. Any borrowings, which come to exceed this amount, will be reduced in accordance with applicable law. Additionally, the Fund may borrow up to 5% of its total assets (not including the amount borrowed) for temporary or emergency purposes. The Fund will not issue any class of securities senior to any other class if securities except in compliance with the 1940 Act. Comparison : The limitations of the Kelmoore Funds and the Dunham Monthly Distribution Fund are substantially similar. The Dunham Fund policy is expressed in greater detail but is equivalent to the Kelmoore in that both are consistent with the provisions of the 1940 Act. 2. Margin Purchases . Kelmoore Funds : The Kelmoore Funds do not have a fundamental policy with respect to margin purchases. Dunham Fund : The Dunham Fund will not purchase securities on margin, except the Fund may make margin deposits in connection with permissible options and futures transactions subject to underwriting restrictions defined below and may obtain short-term credits as may be necessary for clearance of transactions. Comparison : While the Kelmoore Funds do not have a corresponding fundamental policy, they do have a substantially similar non-fundamental policy stating that the Funds will not purchase securities on margin, except that a Fund may obtain such short-term credits as are necessary for the clearance of 15 transactions and provided that margin payments in connection with options will not constitute purchasing securities on margin. 3. Real Estate and Commodities . Kelmoore Funds : The Kelmoore Funds will not purchase, sell or invest in real estate, real estate investment trust securities, real estate limited partnership interests, or oil, gas or other mineral leases or exploration or development programs, but a Fund may purchase and sell securities that are secured by real estate and may purchase and sell securities issued by companies that invest or deal in real estate. The Funds may not invest in commodities or commodity futures contracts. Dunham Fund : The Dunham Fund will not Purchase or sell real estate, or physical commodities, or commodities contracts, except that the Fund may (i) purchase marketable securities issued by companies that own or invest in real estate (including REITs), commodities, or commodities contracts; (ii) purchase commodities contracts relating to financial instruments, such as financial futures contracts and options on such contracts; and (iii) enter into financial futures contracts and options thereon. The Fund may temporarily hold and sell real estate acquired through default, liquidation, or other distributions of an interest in real estate as a result of such Funds ownership of real estate investment trusts, securities secured by real estate or interests thereon or securities of companies engaged in the real estate business. Comparison : The limitations of the Kelmoore Fund and the Dunham Fund are substantially similar. Both prohibit direct commodity and real estate investment and both permit investment in securities of real estate related issuers. 4. Concentration by Industry . Kelmoore Funds : Each Kelmoore Fund may not purchase securities that would cause more than 25% of the value of its total assets at the time of such purchase to be invested in the securities of one or more issuers conducting their principal activities in the same industry. For purposes of this limitation, U.S. government securities are not considered part of any industry. For purposes of determining whether the limitation discussed is met, a Fund considers each issuer to be a member of the industry designated by its Standard Industry Classification (SIC) code and will apply the 25% limitation on a SIC by SIC basis. Dunham Fund : The Fund will not invest 25% or more of the value of its assets in any one industry or group of industries. In applying this investment limitation, the Fund uses the industry groups employed in the North American Industry Classification System (NAICS). This limitation does not apply to securities issued or guaranteed by the U.S. government, its agencies or instrumentalities or repurchase agreements secured by U.S. government securities Comparison : The limitations of the Kelmoore Fund and the Dunham Fund are substantially similar. Both restrict investment in one industry to 25% of Fund assets and both expressly note that U.S. Government issuers are not considered part of any industry. 5. Underwriting . Kelmoore Funds : The Kelmoore Funds will not underwrite securities of other issuers, except insofar as it may be deemed an underwriter under the 1933 Act when selling portfolio securities. Dunham Fund : The Dunham Fund will not underwrite securities issued by other persons, except to the extent that the Fund may be deemed to be an underwriter, within the meaning of the Securities Act of 16 1933, in connection with the purchase of securities directly from an issuer in accordance with the Funds investment objective, policies and restrictions. Comparison : The limitations of the Kelmoore Fund and the Dunham Fund are substantially similar. Both prohibit underwriting except to the extent that a Fund is deemed an underwriter under the Securities Act of 1933. The Dunham Fund states this fundamental policy with respect to purchasing securities while the Kelmoore Funds state this fundamental policy with respect to selling securities. While the phrasing is different, the policies are substantially similar in that they recognize that a fund may be "deemed" to be an underwriter for certain purposes under the Securities Act of 1933. None of the Funds acts as an intermediary between the issuer of a security and the investing public. Consequently, there are no practical differences between the Kelmoore Funds and the Dunham Fund with respect to underwriting securities. 6. Loans . Kelmoore Funds : The Kelmoore Funds will not make loans to other persons, except loans of securities not exceeding one-third of the Funds total assets. For purposes of this limitation, investments in debt obligations and transactions in repurchase agreements shall not be treated as loans. Dunham Fund : The Dunham Fund will not make loans, except that the Fund in accordance with the Funds investment objective, policies and restrictions may: (i) invest in all or a portion of an issue of publicly issued or privately placed bonds, debentures, notes, other debt securities and loan participation interests for investment purposes; (ii) purchase money market securities and enter into repurchase agreements; and (iii) lend its portfolio securities in an amount not exceeding one-third of the value of the Funds total assets. Comparison : The limitations of the Kelmoore Funds and the Dunham Fund are substantially similar. Both prohibit making loans except for loans of portfolio securities and both do not consider repurchase agreements to be loans. Non-Fundamental Investment Limitation The following investment limitations are non-fundamental investment limitations of the Funds. Non-fundamental limitations may be changed at any time by each Funds Board of Trustees. Shareholders are notified before any material change in these limitations becomes effective. 1. Investing for Control . Kelmoore Funds : The Kelmoore Funds may not invest in a company for the purpose of exercising control or management of the company. Dunham Fund : The Dunham Fund may not invest in portfolio companies for the purpose of acquiring or exercising control of such companies. Comparison : The limitations of the Kelmoore Funds and the Dunham Fund are substantially similar. 2. Margin Purchases . Kelmoore Funds : The Kelmoore Funds may not purchase securities on margin, except that a Fund may obtain such short-term credits as are necessary for the clearance of transactions and provided that margin payments in connection with options will not constitute purchasing securities on margin. 17 Dunham Fund : The Dunham Fund does not have a non-fundamental policy with respect to margin purchases. However, the Fund does prohibit margin purchases as a fundamental policy. Comparison . The limitations of the Kelmoore Funds and the Dunham Fund are substantially similar although the limitation is fundamental to the Dunham Fund and non-fundamental to the Kelmoore Funds. 3. Borrowing . Kelmoore Funds : The Funds may not borrow money, except that a Fund may borrow money from banks for temporary or emergency purposes only, including the meeting of redemption requests which might require the untimely disposition of securities, and may use collateral for such borrowing. Such temporary borrowing may not exceed 10% of the value of the total assets of a Fund at the time of borrowing, except that the Funds are authorized to borrow money in excess of the 10% limit in order to meet redemption requests. In the event asset coverage for such borrowings falls below 300%, a Fund will reduce, within three days, the amount of its borrowing in order to provide for 300% asset coverage. Dunham Fund : The Fund does not have a non-fundamental policy with respect to borrowing. Comparison : The limitations of the Kelmoore Funds and the Dunham Fund are not substantially similar. While both permit borrowing for temporary purposes, the Dunham Fund permits borrowing for investment purposes. The Kelmoore Funds have both a fundamental and non-fundamental policy with respect to borrowing. The non-fundamental policy, which can be changed at any time, is more restrictive. The Dunham Fund has only a fundamental borrowing policy, which is substantially similar to the Kelmoore Funds' fundamental policy. The practical effect of these differences is that the Kelmoore Funds are somewhat more restricted in their limitations on borrowing because under their non-fundamental policy, they may borrow only for temporary purposes and in amounts of only up to 10% of each Kelmoore Fund's total assets. They may, however, borrow in excess of 10% to meet redemption requests. 4. Illiquid Securities . Kelmoore Funds : The Kelmoore Funds each may not invest more than 15% of net assets in illiquid securities. A security is illiquid if it cannot be disposed of in seven days at a price approximately equal to the price at which a Fund is valuing the security. Repurchase agreements with deemed maturities in excess of seven days are subject to this 15% limit. Dunham Fund : The Dunham Fund may not purchase or otherwise acquire any security or invest in a repurchase agreement if, as a result, more than 15% of the net assets of the Fund would be invested in securities that are illiquid or not readily marketable, including repurchase agreements maturing in more than seven days and non-negotiable fixed time deposits with maturities over seven days. The Fund may invest without limitation in restricted securities provided such securities are considered to be liquid. Liquidity determinations are made by the applicable sub-adviser in accordance with policies adopted by the Board of Trustees and such determinations are monitored by the Board of Trustees. If, through a change in values, net assets or other circumstances, the Fund were in a position where more than 15% of its net assets were invested in illiquid securities, it would take appropriate steps to protect liquidity. Comparison : The limitations of the Kelmoore Funds and the Dunham Fund are substantially similar. Both limit investments in illiquid securities to 15% of Fund assets. However, the Dunham Fund does provide greater detail as to what securities may or may not be considered illiquid. 18 5. Investments in Other Investment Companies . Kelmoore Funds : The Kelmoore Funds each may not invest its assets in securities of any other investment company, except as permitted by the 1940 Act. Under the 1940 Act, a Fund may acquire securities of other registered investment companies if, immediately after such acquisition, the Fund does not own in the aggregate (1) more than 3% of the total outstanding voting stock of such other investment company, (2) more than 5% of the value of the Fund's total assets of any one investment company, or (3) securities issued by such other investment company and all other investment companies having an aggregate value in excess of 10% of the value of the Fund's total assets. However, Rule 12d1-1 under the 1940 Act permits each Fund to invest an unlimited amount of its uninvested cash in a money market fund so long as said investment is consistent with the Funds investment objective and policies. Dunham Fund : The Dunham Fund may not invest in other investment companies (including affiliated investment companies) except to the extent permitted by the Investment Company Act of 1940 (1940 Act) or exemptive relief granted by the Securities and Exchange Commission (SEC). Notwithstanding this or any other limitation, the Fund may invest all of its investable assets in an open-end management investment company with substantially the same investment objectives, policies and limitations as the Fund. For this purpose, all of the Funds investable assets means that the only investment securities that will be held by the Fund will be the Funds interest in the investment company. Comparison : The limitations of the Kelmoore Funds and the Dunham Fund are substantially similar. However, the Funds differ in the examples they give as permissible forms of investment in other investment companies. Neither list is exhaustive, but merely gives select illustrations of investments in other investment companies that would be compliant with the 1940 Act. 6. Investments in Puts, Calls, Straddles and Spreads . Kelmoore Funds : The Kelmoore Funds do not have a non-fundamental limitation on investments in put, calls, straddles and spreads. Dunham Fund : The Dunham Fund may not invest in puts, calls, straddles, spreads or any combination thereof, except to the extent permitted by the Prospectus and Statement of Additional Information. Comparison : The limitations of the Kelmoore Funds and the Dunham Fund might not be considered substantially similar. However, each Fund describes in its Prospectus and Statement of Additional Information permissible investments in puts, calls, straddles and spreads and any limits thereto. The Dunham Fund may invest in combinations of options known as spreads. Call option spreads are composed of a (1) short (or written) position in a call option on a security at a certain exercise price and a (2) long position in a call option on the same security but with a different exercise price. The Dunham Fund may also invest in put option spreads which are constructed in a similar manner. Additionally, the Dunham Fund may invest in combinations of puts and calls known as straddles. Straddles are composed of a (1) long position in a call option and a (2) long position in a put option on the same underlying security. The exercise price of the call and the put are usually the same but may be different depending on the investment outlook of the Sub-Adviser. In addition to the basic forms of spreads and straddles described above, there are many variations of spreads and straddles which may be constructed using differing exercise prices, expiration dates and long and/or short (or written) positions. The Kelmoore Funds may also invest in such straddles and spreads except that the Kelmoore Funds may only purchase put options when a Fund owns the underlying stock on which the put would be purchased. 19 7. Mortgaging, Pledging or Hypothecating Securities . Kelmoore Funds : The Kelmoore Funds do not have a non-fundamental limitation addressing mortgaging, pledging or hypothecating Fund securities. Dunham Fund : The Dunham Fund may not mortgage, pledge, or hypothecate in any other manner, or transfer as security for indebtedness any security owned by the Fund, except as may be necessary in connection with permissible borrowings and then only if such mortgaging, pledging or hypothecating does not exceed 33 1/3% of such Funds total assets. Collateral arrangements with respect to margin, option and other risk management and when-issued and forward commitment transactions are not deemed to be pledges or other encumbrances for purposes of this restriction. Comparison : The limitations of the Kelmoore Funds and the Dunham Fund might not be considered substantially similar. However, each of the Kelmoore Funds permits pledging of Fund securities as collateral to the extent required under a Fund's borrowing agreements as described above under the non-fundamental policy heading Borrowing . Even though the Kelmoore Funds do not have a non-fundamental policy with respect to mortgaging, pledging or hypothecating securities, they do have fundamental and non-fundamental policies with respect to borrowing, which have the same effect as the Dunham Fund's non-fundamental policy with respect to mortgaging, pledging or hypothecating securities. The Funds' Purchase, Exchange and Redemption Procedures Even though the Kelmoore Funds and the Dunham Fund employ a different transfer agent, each Fund's purchase, exchange and redemption procedures are substantially identical. The Funds' policies regarding valuation, frequent trading and dividends, however, do differ. These procedures, as well as other features related to investing in the Funds, are summarized below. A more complete description of the Kelmoore Funds' procedures can be found in the Prospectus for the Kelmoore Funds. Share Classes. Both the Kelmoore Funds and the Dunham Fund offer more than one class of shares. The Kelmoore Funds offer Class A and Class C shares. The Dunham Fund also offers Class A and Class C shares. Additionally, the Dunham Fund offers Class N shares which are not offered as part of the Reorganization. As discussed above under Fees and Expenses , Kelmoore Funds' Class A shares are subject to a maximum initial sales charge of 5.50%, while Dunham Fund Class A shares are subject to a maximum initial sales charge of 5.75% . C Class shares of both the Kelmoore Funds and the Dunham Fund are offered without an initial sales charge. The minimum initial investment and minimum subsequent investment is larger for the Dunham Fund. For the Kelmoore Funds, general account minimum initial investment is $1,000 and the additional investment minimum is $50; and for automatic investment plan accounts the minimum initial investment is reduced to $100. For the Dunham Fund, general account minimum initial investment is $5,000 and the additional investment minimum is $100; and for tax-deferred accounts, such as retirement plan accounts, the minimum initial investment is reduced to $2,000. Pricing Fund Shares Each Funds share price (also called NAV) and offering price (NAV plus a sales charge, if applicable) is determined as of the close of trading (normally 4:00 p.m. Eastern time) every day the New York Stock Exchange ("NYSE") is open. Each Fund calculates its NAV per share, generally using market prices, by dividing the total value of its net assets by the number of shares outstanding. Shares are 20 purchased or sold at the next offering price determined after your purchase or sale order is received in proper form by the Funds or their authorized agents. Kelmoore Funds The Kelmoore Funds value portfolio securities as follows: securities are valued based on market value or, where market quotations are not readily available, including when quoted prices are considered to be unreliable or if events occurring after the close of a securities market and before a Fund values its assets would materially affect net asset value, based on fair value as determined in good faith by the Valuation Committee under procedures approved by the Board. Since the Funds generally purchase highly liquid equity securities on major exchanges, it is unlikely that the Funds will be required to use fair valuation procedures. Equity securities traded on any U.S. or foreign exchange are valued at the last sale or closing price on the exchange or system in which they are principally traded on the valuation date. Securities for which the primary market is the National Association of Securities Dealers Automated Quotation System (NASDAQ) are valued at the NASDAQ Official Closing Price. If there is no sale on the valuation date, securities traded principally: (1) on a U.S. exchange are valued at the mean between the closing bid and asked prices; and (2) on a foreign exchange are valued at the most recent closing price. Equity securities that are traded in the over-the-counter market only, but are not included in the NASDAQ, are valued at the last sale price on the valuation day or, if no sale occurs, at the mean between the last bid and asked prices. Exchange traded options are valued at the last sale or closing price on the Chicago Board Options Exchange (CBOE). If there is no last sale or closing price available from the CBOE, options are valued at the mean between the last bid and asked price. Debt securities with a remaining maturity of sixty days or more are valued using a pricing service if such prices are believed to accurately represent market value. Debt securities and money market instruments with a remaining maturity of less than sixty days are valued at amortized cost. Valuations may be obtained from independent pricing services approved by the Board Dunham Fund The Dunham Fund values portfolio securities as follows: equity securities for which market quotations are readily available are valued at current market value using the last reported sales price. NASDAQ traded securities are valued using the NASDAQ official closing price (NOCP). If no sale price is reported, the last bid price is used. If market quotations are not readily available, then securities are valued at fair value as determined by the Board (or its delegate). U.S. government and agency securities are valued at the mean between the most recent bid and asked prices. Short-term debt instruments with a remaining maturity of more than 60 days, intermediate and long-term bonds, convertible bonds, and other debt securities are generally valued on the basis of dealer supplied quotations or by pricing system selected by the Adviser and approved by the Board of Trustees of the Trust. Where such prices are not available, valuations will be obtained from brokers who are market makers for such securities. However, in circumstances where the Adviser deems it appropriate to do so, the mean of the bid and asked prices for over-the-counter securities or the last available sale price for exchange-traded debt securities may be used. Where no last sale price for exchange traded debt securities is available, the mean of the bid and asked prices may be used. Short-term debt securities with a remaining maturity of 60 days or less are amortized to maturity, provided such valuations represent par value. Puts and calls are valued at the last sales price therefore, or, if there are no transactions, at the last reported sales price that is within the spread between the closing bid and asked prices on the valuation date. Futures are valued based on their daily settlement value. Options are valued at the last reported sale price at the close of the exchange on which the security is primarily traded. If no sales are reported for the exchange-traded options, or the options are not 21 exchange-traded, then they are valued at the mean of the most recent quoted bid and asked price. Futures contracts are valued at the daily quoted settlement prices. Other securities and assets for which market quotations are not readily available or for which valuation cannot be provided are valued as determined in good faith in accordance with procedures approved by the Board of Trustees of the Trust. Trading in securities on foreign securities exchanges and over-the-counter markets is normally completed well before the close of business on each business day in New York (i.e., a day on which the NYSE is open). In addition, foreign securities trading generally or in a particular country or countries may not take place on all business days in New York. Furthermore, trading takes place in various foreign markets on days that are not business days in New York, and on which the Funds net asset value is not calculated. The Fund calculates net asset value per share, and therefore effects sales, redemptions and repurchases of its shares, as of the close of regular trading on the NYSE once on each day on which the NYSE is open. Such calculation may not take place contemporaneously with the determination of the prices of the majority of the portfolio securities used in such calculation. If events that may materially affect the value of such securities occur between the time when their price is determined and the time when the Funds net asset value is calculated, such securities may be valued at fair value as determined in good faith in accordance with procedures approved by the Board of Trustees of the Trust. The Kelmoore Funds do not specify a fair value policy with respect to valuation of securities which trade on foreign exchanges under the scenario when events materially affect the value of such securities between the time when they are valued at the close of trading at their exchange and the time when Fund's net asset value is calculated. As of March 31, 2008, none of the Kelmoore Funds held any securities that trade exclusively or principally on foreign exchanges. The Dunham Fund may invest in securities which trade principally on foreign exchanges, but investing in such securities is not a principal investment strategy. Purchase Procedures. Each Fund prices direct purchases based upon the next determined offering price (net asset value plus applicable sales load) or net asset value after your order is received. Direct purchase orders received by the Kelmoore Funds and the Dunham Fund by the close of the regular session of trading on the NYSE on a day that the securities markets are open, generally 4:00 p.m., Eastern time, are effected at that days public offering price or NAV. Both the Kelmoore Funds and the Dunham Fund have authorized certain broker-dealers and other financial institutions (including their designated intermediaries) to accept on their behalf purchase and sell orders. Purchase orders received by broker-dealers before the close of trading of the regular session on the NYSE on a day that the securities markets are open, and transmitted to the Kelmoore Funds and the Dunham Funds by 4:00 p.m., Eastern time, that day are effected at that days public offering price or NAV. It is the responsibility of the each Fund's distributor's authorized agents to transmit orders that will be received by the distributor in proper form and in a timely manner. Direct Deposit Plans. Both the Kelmoore Funds and the Dunham Fund permit you to purchase shares of the Funds through direct deposit plans offered by certain employers and government agencies. These plans enable you to have all or a portion of your payroll or social security checks transferred automatically to purchase shares of the Funds or Fund. 22 Automatic Investment Plan. Both the Kelmoore Funds and the Dunham Fund permit you to make automatic monthly investments in the Funds from your bank, savings and loan or other depository institution. Sales Charges and Distribution Fees. Both the Kelmoore Funds and the Dunham Fund charge a sales load on the purchase of Class A shares. The sales load is paid to the respective distributor for each fund, Kelmoore Investment Company, Inc. for the Kelmoore Funds and Dunham & Associates Investment Counsel, Inc. for the Dunham Fund, each of which may pay a commission to the dealer of record on your account. The front-end sales load varies depending on the amount of the investment. The following table illustrates the sales load breakpoints for the purchase of shares of both the Kelmoore Funds and the Dunham Fund Dunham Fund Class A Shares Front-End Sales Charge Sales Charge as a % of Amount Invested Sales Charge as a % of Offering Price Dealer Reallowance Amount of Single Transaction Less than $50,000 5.75% 6.10% 5.75% $50,000 but less than $100,000 4.75% 4.99% 4.75% $100,000 but less than $250,000 3.75% 3.90% 3.75% $250,000 but less than $500,000 3.00% 3.09% 3.00% $500,000 but less than $1,000,000 2.00% 2.04% 2.00% $1,000,000 or more 1 None None None 1 Investors that purchase $1,000,000 or more of the Funds Class A shares will not pay any initial sales charge on the purchase. However, purchases of $1,000,000 or more of Class A shares may be subject to a contingent deferred sales charge on shares redeemed during the first 18 months after their purchase in the amount of the commissions, if any, paid on those shares redeemed. Kelmoore Funds Class A Shares Front-End Sales Charge Sales Charge as a % of Amount Invested Sales Charge as a % of Offering Price Dealer Reallowance Amount of Single Transaction Less than $50,000 5.50% 5.82% 5.00% $50,000 but less than $100,000 4.75% 4.99% 4.25% $100,000 but less than $250,000 4.00% 4.17% 3.50% $250,000 but less than $500,000 3.25% 3.36% 2.75% $500,000 but less than $1,000,000 2.50% 2.56% 2.00% $1,000,000 or more 1 0.00% 0.00% 0.00% 1 There is no front-end sales charge on certain purchases of $1 million or more. However, a Contingent Deferred Sales Charge (CDSC) of 1.00% of the lesser of the purchase price or the amount redeemed may be assessed against these purchases if you redeem your shares within 12 months of the date of purchase. Comparison : The schedules of front-end sales charges between the Kelmoore Funds and the Dunham Fund are slightly different as indicated in the tables above. Additionally, the Dunham Fund may impose a Contingent Deferred Sales Charge for a longer period of time as indicated in the footnote to each of the tables above. 23 Purchases of Shares at Net Asset Value . Neither the Kelmoore Funds nor the Dunham Fund impose a front-end sales load on the following types of purchases or purchases by the following types of investors because such purchases require minimal sales effort by the distributor. Kelmoore Funds (1) Dividend Reinvestment. Sales loads will not be imposed upon purchases made through reinvestment of dividends or capital gains distributions. (2) Reinvestment Privilege . For a period of 60 days after you sell Class A shares of a Kelmoore Fund, you may reinvest your redemption proceeds in Class A shares of the same Fund at NAV. You, your broker, or your financial adviser must notify the Funds transfer agent in writing of your eligibility to reinvest at NAV at the time of reinvestment in order to eliminate the sales charge on your reinvestment. The Trust may require documentation to support your eligibility. (3) Exchange Privilege. You may exchange shares of a particular class of a Kelmoore Fund only for shares of the same class of another Kelmoore Fund. For example, you can exchange Class A shares of the Strategy Fund for Class A shares of the Eagle or Liberty Funds. Shares of the Fund selected for exchange must be available for sale in your state of residence. You should carefully read the Prospectus disclosure regarding the Fund into which you would like to exchange before making an exchange decision involving that Fund. You must meet the minimum purchase requirements for the Fund you purchase by exchange. For tax purposes, exchanges of shares involve a sale of shares of the Fund you own and a purchase of the shares of the other Fund, which may result in a capital gain or loss. (4) Purchases by Institutional Investors and Certain Individuals. The Kelmoore Funds may sell Class A shares at net asset value (i.e. without the investor paying any initial sales charge) to certain categories of investors, including: Investment advisory clients of the Adviser or its affiliates. Officers and present or former Trustees of the Trust; directors and full-time employees of selected dealers or agents; the spouse, sibling, direct ancestor or direct descendant (collectively relatives) of any such person; any trust, individual retirement account or retirement plan account for the benefit of any such person or relative; or the estate of any such person or relative; if such shares are purchased for investment purposes (such shares may not be resold except to the Fund). The Adviser and its affiliates and certain employee benefit plans for employees of the Adviser. Employer sponsored qualified pension or profit-sharing plans (including Section 401(k) plans), custodial accounts maintained pursuant to Section 403(b)(7) retirement plans, and individual retirement accounts (including individual retirement accounts to which simplified employee pension (SEP) contributions are made), if such plans or accounts are established or administered under programs sponsored by administrators or other persons that have been approved by the Adviser. Fee-based financial planners and registered investment advisers who are purchasing on behalf of their clients. Broker-dealers who have entered into selling agreements with the Adviser for their own accounts. 24 Participants in no-transaction-fee programs of brokers that maintain an omnibus account with the Funds. Dunham Fund (1) Dividend Reinvestment. Sales loads will not be imposed upon purchases made through reinvestment of dividends or capital gains distributions. (2) Reinvestment Privilege . If you have redeemed Class A Shares of the Fund within the past 120 days, you may repurchase an equivalent amount of Class A Shares of the Fund at NAV, without the normal front-end sales charge. In effect, this allows you to reacquire shares that you may have had to redeem, without re-paying the front-end sales charge. You may exercise this privilege only once and must notify the Fund that you intend to do so in writing. The Fund must receive your purchase order within 120 days of your redemption. Note that if you reacquire shares through separate installments (e.g., through monthly or quarterly repurchases), the sales charge waiver will only apply to those portions of your repurchase order received within 120 days of your redemption. (3) Exchange Privilege. Shares of the Dunham Fund may be exchanged without payment of any exchange fee for shares of another Dunham Fund of the same Class at their respective net asset values. For information about other Dunham Funds an their share classes see the Prospectus for the Dunham Funds. You should carefully read the prospectus disclosure regarding the Fund into which you would like to exchange before making an exchange decision involving that Fund. The Fund may Modify or terminate the exchange privilege after 60 days written notice to shareholders. (4) Purchases by Institutional Investors and Certain Individuals. The sales charge on purchases of Class A Shares is waived for certain types of investors, including: Current and retired directors and officers of the Fund sponsored by the Adviser or any of its subsidiaries, their families ( e.g. , spouse, children, mother or father) and any purchases referred through the Adviser. Employees of the Adviser and their families, or any full-time employee or registered representative of the distributor or of broker-dealers having dealer agreements with the distributor (a Selling Broker) and their immediate families (or any trust, pension, profit sharing or other benefit plan for the benefit of such persons). Any full-time employee of a bank, savings and loan, credit union or other financial institution that utilizes a Selling Broker to clear purchases of the Funds shares and their immediate families. Participants in certain wrap-fee or asset allocation programs or other fee based arrangements sponsored by broker-dealers and other financial institutions that have entered into agreements with the distributor. Clients of registered investment advisers that have entered into arrangements with the distributor providing for the shares to be used in particular investment products made available to such clients and for which such registered investment advisers may charge a separate fee. Institutional investors (which may include bank trust departments and registered investment advisers). Any accounts established on behalf of registered investment advisers or their clients by broker- dealers that charge a transaction fee and that have entered into agreements with the distributor. Separate accounts used to fund certain unregistered variable annuity contracts or Section 403(b) or 401(a) or (k) accounts. 25 Comparison : The means of purchasing shares of a Kelmoore Fund or the Dunham Fund at net asset value are similar but differ in the respects that investors may or may not consider material as are detailed above. The Dunham Fund offers a reinvestment period of 120 days after the date that shares are redeemed in which to reinvest proceeds in the Class A shares of the same Fund at NAV, while the Kelmoore Funds offer 60 days. Purchases of Class A Shares at a Reduced Sales Load . You also may purchase Class A Shares of the Kelmoore Funds and Class A shares of the Dunham Fund at the reduced sales charges shown in the table above through the Rights of Accumulation Program or by signing a Letter of Intent. Kelmoore Funds (1) Right of Accumulation. You may combine your shares and the shares of your spouse and your children under the age of 21 in order to qualify for the Right of Accumulation. If you already hold Class A shares of the Fund, a reduced sales charge based on the sales charge schedule for Class A shares may apply to subsequent purchases of shares of that Fund. The sales charge on each additional purchase is determined by adding the current market value of the shares you currently own to the amount being invested. The reduced sales charge is applicable only to current purchases. It is your responsibility to notify your dealer, the Kelmoore Funds' transfer agent ("PFPC"), or the Fund at the time of subsequent purchases that the purchase is eligible for the reduced sales charge under the Right of Accumulation. (2) Letter of Intent . You may qualify for a reduced sales charge immediately by signing a non- binding Letter of Intent stating your intention to invest during the next 13 months a specified amount that, if made at one time, would qualify for a reduced sales charge. The first investment cannot be made more than 90 days prior to the date of the Letter of Intent. Any redemptions made during the 13-month period will be subtracted from the amount of purchases in determining whether the requirements of the Letter of Intent have been satisfied. During the term of the Letter of Intent, PFPC will hold shares representing 5% of the indicated amount in escrow for payment of a higher sales charge if the full amount indicated in the Letter of Intent is not purchased. The escrowed shares will be released when the full amount indicated has been purchased. If the full amount indicated is not purchased within the 13-month period, your escrowed shares will be redeemed in an amount equal to the difference in the dollar amount of sales charge actually paid and the amount of sales charge you would have had to pay on your aggregate purchases if the total of such purchases had been made at a single time. It is your responsibility to notify your dealer, PFPC or the Fund at the time the Letter of Intent is submitted that there are prior purchases that may apply. Dunham Fund (1) Right of Accumulation. Consistent with the policies described in this Prospectus, you and your immediate family (your spouse and your children under the age of 21) may combine your Fund holdings to reduce your sales charge. To qualify for the lower sales charge rates that apply to larger purchases of Class A Shares, you may combine the value of your new purchases of Class A Shares with the value of any other Class A Shares of the Dunham Funds that you already own. In other words, the applicable initial sales charge for the new purchase is based on the total of your current purchase plus the current value of all other Class A Shares of the Dunham Funds that you own. The reduced sales charge will apply only to current purchases and must be requested in writing when you buy your shares. Fund shares held as follows cannot be combined with your current purchase for purposes of reduced sales charges: shares held indirectly through financial intermediaries other than your current purchase broker-dealer (for example, shares held in a different broker-dealers 26 brokerage account or with a bank, an insurance company separate account or an investment adviser) and shares held through an administrator or trustee/custodian of an Employer Sponsored Retirement Plan (for example a 401(k) plan) but not including employer sponsored IRAs. (2) Letter of Intent . Consistent with the policies described in this Prospectus, you and your immediate family (your spouse and your children under the age of 21) may combine your Fund holdings to reduce your sales charge. Under a Letter of Intent (LOI), you commit to purchase a specified dollar amount of Class A Shares of the Fund, with a minimum of $50,000, during a 13-month period. At your written request, Class A Share purchases made during the previous 90 days may be included. The amount you agree to purchase determines the initial sales charge you pay. If the full- face amount of the LOI is not invested by the end of the 13-month period, your account will be adjusted to the higher initial sales charge level for the amount actually invested. You are not legally bound by the terms of your LOI to purchase the amount of your shares stated in the LOI. The LOI does, however, authorize the Fund to hold in escrow 5% of the total amount you intend to purchase. If you do not complete the total intended purchase at the end of the 13 month period, the Fund's transfer agent will redeem the necessary portion of the escrowed shares to make up the difference between the reduced rate sales charge (based on the amount you intended to purchase) and the sales charge that would normally apply (based on the actual amount you purchased). You may qualify for a reduced sales charge immediately by signing a non-binding Letter of Intent. Comparison : The means of purchasing shares of a Kelmoore Fund or the Dunham Fund under Rights of Accumulation and Letters of Intent are similar but differ in the respects that investors may or may not consider material as are detailed above. The Dunham Fund does not include in its Right of Accumulation plan Class A shares held indirectly through financial intermediaries (other than a shareholder's current broker-dealer) or employer sponsored retirement plans (other than an employer sponsored IRA). Under the Dunham Fund's Letter of Intent method of reducing Class A sales loads, the Dunham Fund's Prospectus expressly states the minimum commitment to purchase is $50,000 while under the Kelmoore Funds' Letter of Intent method of reducing Class A sales loads, the Kelmoore Prospectus only implies a minimum commitment to purchase $50,000 by implicit reference to its "Class A SharesFront-End Sales Charge" breakpoint table. Additionally, the Dunham Fund permits a shareholder to include purchases made by that shareholder's spouse and children under the age of 21 under the Letter of Intent method of reducing Class A sales loads, while the Kelmoore Funds do not. Contingent Deferred Sales Load on Redemptions of Certain Shares. A contingent deferred sales load is imposed upon redemptions of certain shares of the Kelmoore Funds and the Dunham Fund that were purchased at NAV (or shares into which such shares were exchanged). The contingent deferred sales load is imposed if: Kelmoore Funds If you purchase any Class A shares without a sales charge because your purchase was one million dollars or more and you redeem any of those shares within 12 months of your purchase, you will pay a Contingent Deferred Sales Charge on the redeemed shares in an amount not to exceed 1.00% of the lesser of net asset value of those shares at the time of purchase or redemption. Dunham Fund The investors that purchase $1,000,000 or more of the Funds Class A shares will not pay any initial sales charge on the purchase. However, purchases of $1,000,000 or more of Class A shares may be subject to a contingent deferred sales charge on shares redeemed during the first 18 months after their purchase in the amount of the commissions, if any, paid on those shares. The 27 Dunham Fund will tack the period for which you held the prior Funds shares onto the holding period for the new Fund for purposes of determining if a contingent deferred sales load is applicable in the event that the acquired shares are redeemed following the exchange. Comparison : The Contingent Deferred Sales Loads charged by the Kelmoore Funds or the Dunham Fund are similar. However, the Dunham Fund makes such charges during the first 18 months from purchase while the Kelmoore Funds make such charges during the first 12 months. Additionally, the Dunham Fund will only impose such charges if commissions have been paid on those shares. Redemption Procedures. You may sell some or all of your shares on any day that the Funds calculate their NAV. If your request is received by the Fund's distributor, or its authorized agent, in proper form by the close of regular trading on the NYSE, you will receive a price based on that day's NAV for the shares you sell, minus any applicable CDSC. Orders received after the close of trading on the NYSE will be based on the next calculated NAV. Each Fund permits redemptions directly by mail, phone, systematic withdrawal plan and indirectly through a shareholder's nominee such as a broker-dealer or financial institution or financial adviser. Proceeds may be paid by check or by wire transfer. The Kelmoore Funds' transfer agent charges a fee of $9.00 per wire transfer. The Dunham Fund charges a fee of $15.00 per wire transfer. The Kelmoore Funds and the Dunham Fund do not intend to redeem shares in any form except cash. However, if the aggregate amount you are redeeming is over the lesser of $250,000 or 1% of a Funds net asset value within a 90-day period, the Funds have the right to redeem your shares by giving you the amount that exceeds the lesser of $250,000 or 1% of a Funds net asset value in securities instead of cash. In the event that an in-kind distribution is made, you may incur additional expenses, such as the payment of brokerage commissions, on the sale or other disposition of the securities received from the Fund. Because the Funds incur certain fixed costs in maintaining shareholder accounts, a Kelmoore Fund may require you to redeem all of your shares in the Fund on 30 days written notice if the value of your shares in the Fund is less than $1,000 not including the effect of market declines. The Dunham Fund may require you to redeem all of your shares in the Fund on 60 days written notice if the value of your shares in the Fund is less than $5,000 or $2,000 for tax-deferred accounts not including the effect of market declines. Distribution Arrangements Pursuant to Rule 12b-1 under the 1940 Act, the Kelmoore Funds and the Dunham Fund have adopted a plan (each a "Plan") of distribution pursuant to which a Fund may directly incur or reimburse the Fund's distributor for certain expenses related to the distribution of its shares and other fees for the sale of its shares and for services provided to shareholders, including: payments to securities dealers and other persons, including the Fund's distributor and its affiliates, who are engaged in the sale of shares of the Fund and who may be advising investors regarding the purchase, sale or retention of Fund shares; expenses of maintaining personnel who engage in or support distribution of shares or who render shareholder support services not otherwise provided by the Fund; expenses of formulating and implementing marketing and promotional activities, including direct mail promotions and mass media advertising; 28 expenses of preparing, printing and distributing sales literature and prospectuses and statements of additional information and reports for recipients other than existing shareholders of the Fund; expenses of obtaining such information, analyses and reports with respect to marketing and promotional activities as the Fund may, from time to time, deem advisable; and The annual limitation for payment of expenses for distribution and shareholder services pursuant to the plans for Kelmoore Funds is 0.25% for Class A Shares and 1.00% for Class C Shares. For the Dunham Fund, the annual limitation for payment of expenses for shareholder services pursuant to the plan is 0.25% for Class A Shares and Class C Shares and 1.00% for Class C Shares for payment of expenses for distribution and shareholder services. Under the plans the percent of assets is measured based upon the amount of Fund assets attributable to a respective class of shares. Because these fees are paid out of a Fund's assets on an on-going basis, over time these fees will increase the cost of your investment and may cost you more than paying other types of sales loads. In the event a Plan is terminated by a Fund in accordance with its terms, the Fund will not be required to make any payments for expenses previously covered by the Plan that are incurred after the date the Plan terminates. Frequent Trading Policy. Neither the Kelmoore Funds nor the Dunham Fund encourage or accommodate market timing activities. The Board of Trustees of the Trust and the Dunham Trust have adopted policies and procedures reasonably designed to detect and discourage frequent trading, which are to be uniformly applied to all trading, including trading by omnibus accounts and intermediaries. Although there is no assurance that the Funds will be able to detect or prevent frequent trading or market-timing in all circumstances, policies have been adopted to address these issues. Under these policies, the Trust and the Dunham Trust reserves the right to reject any purchase request, including exchanges, without notice and regardless of size. A purchase request could be rejected if the Trust or the Dunham Trust determines that such purchase may disrupt a Funds operation or performance or because of a history of frequent trading by the investor. The Kelmoore Funds and the Dunham Fund discourage market timing or frequent trading in and out of a Fund. Market timing is an investment strategy using frequent purchases, redemptions and/or exchanges in an attempt to profit from short-term market movements. Market timing may result in dilution of the value of a Funds shares held by long-term shareholders, disrupt portfolio management and increase Fund expenses for all shareholders. Both Boards of Trustees have adopted a policy directing a Fund to reject any purchase order with respect to any investor, a related group of investors or their agent(s), where the Fund detects a pattern of purchases and sales of the Funds shares that indicates market timing or trading that the Fund determines is abusive. This policy generally applies to all shareholders of the Funds. If you invest in a Fund through a bank, broker-dealer, 401(k) plan, financial adviser or financial supermarket (Financial Intermediary), the Financial Intermediary may enforce its own market timing policy, including imposition of a short-term redemption fee. While the Kelmoore Funds and the Dunham Fund attempt to deter market timing, there is no assurance that each Fund will be able to identify and eliminate all market timers. For example, omnibus accounts typically provide each Fund with a net purchase or redemption request on any given day where purchasers of Fund shares and redeemers of Fund shares are netted against one another and the identity of individual purchasers and redeemers whose orders are aggregated is not known by the Fund. The netting effect often makes it more difficult to track purchases and redemptions, and there can be no assurance that 29 a Fund will be able to track abusive traders. Each Fund reserves the right to reject any purchase order for any reason, including purchase orders that it does not think are in the best interest of the Fund or its shareholders, or if the Fund thinks that trading is abusive. The Funds have not entered into any arrangements with any person to permit frequent purchases and redemptions of Fund shares. Dividend Policies. Kelmoore Funds Each Fund passes along to you your share of investment earnings in the form of dividends and other distributions. Each Fund distributes at least annually substantially all of its net realized long-term capital gains, if any, obtained through investment transactions. Each Fund seeks to pay monthly distributions, if practicable based on available cash and projected cash flow, from (a) net investment income and (b) realized short-term capital gains from equity holdings and option premiums. The Fund may distribute only a portion of available cash in order to pay distributions in future months. The Fund will not make a monthly distribution if it (i) does not have available cash from net investment income or short-term capital gains or (ii) believes the distribution may result in a return of capital. Monthly distributions are not guaranteed. Each Fund distributes annually in December substantially all of its net realized long-term capital gains, if any. While a Fund does not intend to return capital, market and other variables may negate realized gains and therefore result in distributions characterized as a return of capital. Return of capital, while providing cash flow to shareholders, does not represent income or gains that a Fund earns. In the past, all or a significant portion of the Kelmoore Funds monthly distributions included a return of capital. A return of capital is not taxable to a shareholder unless it exceeds a shareholder's tax basis in the shares. Returns of capital reduce a shareholder's tax cost (or "tax basis"). Once a shareholder's tax basis is reduced to zero, any further return of capital would be taxable. Unless you elect otherwise, all dividends and distributions paid by a Fund will be reinvested in additional shares of the same Fund. They will be credited to your account in the Fund at the same NAV per share as would apply to cash purchases on the applicable dividend payment date. All distributions paid by a Fund will be taxable to you at the time of payment regardless of whether they are paid in cash or reinvested in additional shares of the Fund. To change your dividend election, you must notify PFPC in writing at least fifteen days prior to the applicable dividend record date. Dunham Fund The Dunham Fund intends to distributes at least annually substantially all of its net realized long-term capital gains, if any, obtained through investment transactions. These distributions will typically be declared in November or December and paid in November or December. The Dunham Fund also seeks to pay monthly distributions, if practicable based on available cash and projected cash flow, from (a) net investment income, (b) realized short-term capital gains from equity holdings and option premiums and, if necessary, (c) from capital. A return of capital is not taxable to a shareholder unless it exceeds a shareholder's tax basis in the shares. Returns of capital reduce a shareholder's tax cost (or "tax basis"). Once a shareholder's tax basis is reduced to zero, any further return of capital would be taxable. The IRS requires you to report these amounts on your income tax return for the year declared. 30 You will receive distributions from the Fund in additional shares of the Fund unless you choose to receive your distributions in cash. If you wish to change the way in which you receive distributions, you should call 1-888-3DUNHAM (338-6426) for instructions. Investment Advisory Agreement & Sub-Advisory Agreement Pursuant to the Reorganization, shareholders are being asked to approve the Investment Advisory Agreement between the Dunham Fund and Dunham & Associates Investment Counsel, Inc. Additionally, shareholders are being asked to approve the Sub-Advisory Agreement between the Dunham Fund, Dunham & Associates Investment Counsel, Inc. and Westchester Capital Management, Inc. On August 6, 2008, Dunham and Westchester became the adviser ("Interim Adviser") and sub-adviser ("Interim Sub-Adviser"), respectively, to each of the Kelmoore Funds under interim agreements approved by the Kelmoore Funds' Board of Trustees, including a majority of the Trustees who are not interested persons as that term is defined in Section 2(a)(19) of the Investment Company Act of 1940, as amended (the 1940 Act) (Independent Trustees). The interim contracts are not the subject of this Proxy Statement/Prospectus and you are not being asked to vote on these interim contracts. PRINCIPAL RISKS Each Kelmoore Fund and the Dunham Fund are subject to substantially the same risks. The primary risks of an investment in each Fund are shown on the tables below. An explanation of the each of the risks is provided following the tables. 31 Comparison of Risks . The Kelmoore Funds and the Dunham Fund are subject to substantially similar risks, however, the Dunham Fund will be subject to additional risks related to short selling and merger and event-driven stock selection strategies. The Kelmoore Strategy Eagle Fund possesses greater selection and stock market risk relative to the other two Kelmoore Funds because of its focus on mid-cap companies and its focus on the communications sector of the stock market. Additionally, the Kelmoore Strategy Fund and the Kelmoore Strategy Liberty Fund have additional sector risks because of their investment focus on the consumer goods, manufacturing and natural resources sectors. The Dunham Fund does not have a sector focus and is therefore not expected to have similar sector specific risks. However, because the Dunham Fund may invest in any or all of the sectors in which the Kelmoore Funds invest, it will be exposed to the risks to which the Kelmoore Funds are exposed as a consequence of their sector specific strategy. The Dunham Fund and the Kelmoore Strategy Eagle Fund will be exposed to medium capitalization risk because of their investment in medium capitalization companies. Explanation of Risks Communications Sector Risk - A Fund may invest in securities of issuers subject communications sector risks, including the risk that government regulation, failure to obtain or delays in obtaining financing, regulatory approvals, intense competition, product compatibility, consumer preferences, or rapid obsolescence may reduce the value of an issuer's stock. Consumer Goods Sector Risk - A Fund may invest in securities of issuers in the consumer goods sector. These securities are subject to special risks including the risk that government regulation, the performance of the overall economy, interest rates, competition, consumer confidence or spending, or changes in demographics or consumer preferences may reduce the value of an issuer's stock. Derivatives Risk - When the Adviser or a Sub-Adviser, if any, uses margin, leverage and other forms of financial derivatives, such as options and futures, an investment in a Fund may be more volatile than investments in other mutual funds. Although the intention is to use such derivatives to minimize risk to a Fund, as well as for speculative purposes, there is the possibility that derivative strategies will not be used or that ineffective implementation of derivative strategies or unusual market conditions could result in significant losses to a Fund. Derivatives are used to limit risk in a Fund or to enhance investment return and have a return tied to a formula based upon an interest rate, index, price of a security, or other measurement. Derivatives involve special risks, including: (1) the risk that interest rates, securities prices and currency markets will not move in the direction that a portfolio manager anticipates; (2) imperfect correlation between the price of derivative instruments and movements in the prices of the securities, interest rates or currencies being hedged; (3) the fact that skills needed to use these strategies are different than those needed to select portfolio securities; (4) the possible absence of a liquid secondary market for any particular instrument and possible exchange imposed price fluctuation limits, either of which may make it difficult or impossible to close out a position when desired; (5) the risk that adverse price movements in an 32 instrument can result in a loss substantially greater than the Funds initial investment in that instrument (in some cases, the potential loss is unlimited); (6) particularly in the case of privately-negotiated instruments, the risk that the counterparty will not perform its obligations, or that penalties could be incurred for positions held less then the required minimum holding period; and (7) the inability to close out certain hedged positions to avoid adverse tax consequences. In addition, the use of derivatives for non-hedging purposes (that is, to seek to increase total return) is considered a speculative practice and may present an even greater risk of loss than when used for hedging purposes. Financial Risk - A Fund may own stocks of companies that may file for bankruptcy or be acquired on unfavorable terms to the shareholders. Financial Services Sector Risk - A Fund may invest in securities of issuers subject to financial services sector risks, including the risk that government regulation, the cost of capital funds, changes in interest rates, or price competition may reduce the value of an issuer's stock. Forced Liquidation Risk - A Fund may be forced to replace securities that are the subject of written options which causes increased transaction costs. When a call option which a Fund has written is exercised, a Fund must deliver the security upon which the call is written. This means that a Fund would be forced to deliver a security out of its portfolio and replace it, or purchase the same security on the open market for delivery. Under either scenario a Fund would face increased transaction costs because of its need to purchase securities, either for delivery to the party exercising the call option or to replace a security delivered to the other party out of its portfolio, subject to call options. Industry/Sector Risk - This is the risk of investments in a particular industry or industry sector. Market or economic factors affecting that industry could have a major effect on the value of a Funds investments. Liquidity Risk - A Fund may own securities subject to unfavorable decreases in liquidity which may increase the cost of buying and or selling securities. Additionally, a Fund may own securities subject to a total loss if liquidity which may make it impossible to dispose of securities or may expose the Fund to significant delays in its ability to dispose of or acquire securities. Management Risk - A Fund is subject to management risk because it is an actively managed investment portfolio. The Adviser and Sub-Adviser, if any, will apply their investment techniques and risk analyses in making investment decisions for a Fund, but there is no guarantee that their decisions will produce the intended result. Manufacturing Sector Risk - A Fund may invest in securities of issuers subject to manufacturing sector risks, including the risk that economic cycles, technical obsolescence, labor relations, or government regulation may reduce the value of an issuer's stock. Medium Capitalization Risk - A Funds investments in medium-sized companies carry more risks than investments in larger companies. Companies with medium size market capitalization often have narrower markets, fewer products or services to offer and more limited managerial and financial resources than do larger, more established companies. Investing in lesser-known medium capitalization companies involves greater risk of volatility of a Funds net asset value than is customarily associated with larger, more established companies. Often medium capitalization companies and the industries in which they are focused are still evolving and, while this may offer better growth potential than larger, more established companies, it also may make them more sensitive to changing market conditions. Medium-cap companies may have returns that can vary, occasionally significantly, from the market in general. 33 Merger and Event-Driven Risk - A Funds investments in companies that are expected to be, or already are, the subject of a publicly announced merger, takeover, tender offer, leveraged buyout, spinoff, liquidation or other corporate reorganizations carry more risk than investments in companies that are perceived to be in stable organizational situations. The principal risk associated with expected, but not yet announced, reorganizations is that none will be forthcoming and the rate of return earned on an investment in such companies may be less than expected or negative. The principal risk associated with investments in publicly announced reorganizations is that the proposed reorganization may be renegotiated on less favorable terms, terminated or delayed which may cause the Fund to lose money or fail to achieved a desired rate of return. Natural Resources Sector Risk - A Fund may invest in securities of issuers subject to natural resources sector risks, including the risk that international political and economic developments, energy conservation, the success of exploration projects, or tax and other government regulation may reduce the value of an issuer's stock. Non-Diversification Risk - A Fund that is a non-diversified investment company means that more of a Funds assets may be invested in the securities of a single issuer than a diversified investment company. This may make the value of a Funds shares more susceptible to certain risk than shares of a diversified investment company. As a non-diversified fund, a Fund has a greater potential to realize losses upon the occurrence of adverse events affecting a particular issuer. Portfolio Turnover - The portfolio turnover of a Fund is the percentage of a Fund's portfolio that was replaced once during a one-year period. High rates of portfolio turnover (100% or more) entail transaction costs that could negatively impact a Fund's performance. In periods of high market volatility, a Fund is more likely to have calls exercised, which can result in a significant increase in a Funds portfolio turnover. Put Premium Loss Risk - A Fund may loose its entire investment in put options if the option expires out of the money. Security Selection Risk - A Fund may own stocks or sectors that underperform the stock market as a whole, certain sectors or specific companies that may be considered substitutes for companies selected by a Fund. Selling (Writing) Covered Call Options - When a Fund sells covered call options, it foregoes the opportunity to benefit from an increase in the value of the underlying stock above the exercise price, but it continues to bear the risk of a decline in the value of the underlying stock. A Fund receives a premium for selling a call option but the price a Fund realizes from the sale of the stock upon exercise of the option could be substantially below the prevailing market price of the stock. The purchaser of the covered call option may exercise the call at any time during the option period (the time between when the call is sold and when it expires). If the value of the stock underlying the call option is below the exercise price, the call is not likely to be exercised, and a Fund could have an unrealized loss on the stock, offset by the amount of the premium received by a Fund when it sold the option. There is no assurance that a liquid market will be available at all times for a Fund to sell call options or to enter into closing purchase transactions.
